Citation Nr: 1708876	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include degenerative osteoarthritis and rotator cuff disease.

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), in excess of 30 percent from October 19, 2007, to March 9, 2014, and in excess of 70 percent from March 10, 2014, to include entitlement to an earlier effective date for the assigned 70 percent disability rating.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 10, 2014.


REPRESENTATION

Veteran represented by: 	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2006 and March 2014 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in October 2015, when it was remanded for further development.

The Board notes that, in December 2014, the Veteran specifically disagreed with the effective date of March 10, 2014 for the assignment of the 70 percent rating for PTSD with MDD.  However, Board has reviewed the entire claims file and notes that the Veteran disagreed with the March 2014 rating decision, which granted service connection for PTSD with MDD and assigned staged ratings of 30 percent and 70 percent.  See April 2014 notice of disagreement.  The Veteran has continued to prosecute his appeal for higher ratings following the initial grant of service connection.  Given the history discussed more extensively below, the Board has characterized the issue on appeal as it appears on the first page of this decision, because the claim is one for increased ratings for the period on appeal, rather than claims for earlier effective dates.  The RO issued a "staged" rating and the entire period since the award of service connection is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A November 2016 rating decision granted entitlement to a TDIU effective March 10, 2014.  Because this does not represent a total grant of benefits sought on appeal, the claim for entitlement to a TDIU remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 
FINDINGS OF FACT

1.  The more probative evidence of record fails to link the Veteran's current left shoulder disability to service.

2.  Resolving reasonable doubt in the Veteran's favor, since October 19, 2007, PTSD with MDD has been manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.

3.  Resolving reasonable doubt in the Veteran's favor, prior to March 10, 2014, the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevented him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent disabling for PTSD with MDD since October 19, 2007, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2016).

3.  Resolving doubt in the Veteran's favor, the criteria for a TDIU prior to March 10, 2014 have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Compliant VCAA notice was sent to the Veteran in April 2006 and February 2008 letters.

Further, regarding the increased rating claim, the Veteran's appeal arises from his disagreement with the initial rating assigned following the grant of service connection for his PTSD with MDD.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment records, VA treatment records, VA examination reports, and lay statements.  VA attempted to get Social Security Administration (SSA) records, but SSA notified VA in November 2015 that it had no medical records for the Veteran.  VA also attempted to get SSA records from M.M., J.D., who the Veteran had identified as the person who had represented him before SSA.  In January 2016, M.M., J.D. informed VA that no records were found and that any records that might have existed had been destroyed.


This case was the subject of a Board remand in October 2015.  That remand instructed that the Veteran be afforded, in pertinent part, VA examinations for his PTSD with MDD and left shoulder disabilities; such was accomplished in December 2015.  Additionally, outstanding VA treatment records were obtained.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Left Shoulder Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In this case, the Veteran contends that he injured his left shoulder at the same time he sustained his service-connected laceration scars of the left upper back.

A March 1975 service treatment record shows the Veteran had a wound over the left scapula cleaned and sutured.  There were no associated left shoulder complaints and his upper extremities were normal at the time of his February 1977 discharge examination. 

In April 1994, the Veteran underwent a VA examination.  The Veteran reported that during service he was involved in an altercation, where he fell into an ice cream machine and sustained two lacerations in the left upper back area.  The Veteran complained of a constant ache of injury with radiation to his left arm and hand.

In a June 2003 VA examination to determine the etiology of the Veteran's low back disability, the examiner opined that it was possible that the Veteran struck an ice cream machine during the March 1975 injury with considerable force sufficient to widely disrupt the soft tissue of the shoulder, based on the appearance of the scar.

A January 2006 VA treatment record shows that an x-ray of the left shoulder was negative. 

In August 2006, the Veteran underwent a VA examination to assess the current nature and etiology of the scars on his left shoulder.  The Veteran reported that during service he had 46 stitches and complained that on current examination, he did not have any blood flow in his arm.  The Veteran stated that his left little ring finger was numb and that he suffered from left shoulder pain.  The examiner indicated that he reviewed the Veteran's claims file in its entirety and when reviewing his military record, to include all aspects of the left shoulder laceration, and noted that there was no left shoulder injury at that time noted in his medical record.  The examiner noted that the Veteran "had complaints of every joint" and "was difficult to keep on track regarding his scars."

A January 2013 VA treatment record shows that the examiner suspected rotator cuff disease.  An August 2014 VA treatment record reflects a diagnosis of mild degenerative osteoarthritis of the acromioclavicular joint on x-ray.

Pursuant to the October 2015 Board remand, the Veteran was afforded a VA examination in December 2015.  He was diagnosed with left shoulder acromioclavicular joint osteoarthritis and rotator cuff tendonitis.  The VA examiner opined that the left shoulder condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner commented upon the Veteran's March 1975 in-service injury and stated that he served two more years in the service after the injury (without any shoulder complaints).  She believed that if there was a chronic problem with the shoulder it most likely would have been severe enough to see a provider.  The examiner commented that while the Veteran reported that he put up signs for his job with the city of St. Joseph, Missouri, he did not report that his left shoulder interfered with his ability to manage such type of work.

The examiner continued to state that the diagnoses of mild degenerative arthritis of the left shoulder and suspected rotator cuff disease were most likely age related, noting that in [January 2006], the Veteran had an x-ray of the left shoulder that was negative for any abnormality.  A 2005 whole body bone scan also mentioned no osteoarthritis of the shoulders.  Another bone scan in 2006 showed some increase uptake in the shoulders consistent with degenerative joint disease.  She also noted that the August 2014 examination only showed mild degenerative changes in the shoulder.  The examiner noted that it normally takes five to ten years for osteoarthritis to develop over a period of time.  Therefore, the examiner concluded that "this would not be associated with an injury of the back in 1975."  The examiner further stated that "most likely it was related to normal wear and tear."

The examiner further explained that signs of rotator cuff tendonitis were most likely related to the osteoarthritis of the A/C joint and normal wear and tear over the years, because there was no chronic shoulder complaints documented in the record showing a chronic problem until the past several years.  The examiner explained that if there was an injury to the shoulder in 1975, those changes on x-ray would have started about five to ten years after the injury and would be more moderate to severe in over 30 years.  She also indicated that the June 2003 VA examiner provided no rationale explaining how it was possible that the Veteran's in-service injury could widely disrupt the soft tissue of the shoulder.  The examiner also indicated that while the Veteran's treatment records showed chronic problems with his back, there were no reports of left shoulder problems that showed a chronic pattern.

The Board finds that the December 2015 VA medical opinion is of more probative value than the Veteran's own assertions of continuity of symptomatology.  The examiner observed that the Veteran was injured in March of 1975 and served two more years in the military without any left shoulder complaints.  The examiner observed that post-military evidence reflected no medical treatment for the shoulder prior to 1996.  Importantly, she noted that during this same time period, there was evidence of continuing back complaints.  

The examiner also observed that although a 2006 bone scan showed some increased uptake in the shoulders consistent with degenerative joint disease, another 2006 x-ray of the left shoulder was negative for any abnormality.  She noted that the x-ray taken upon VA treatment in August 2014 only showed mild degenerative arthritis and that it normally takes 5-10 years for osteoarthritis to develop, which would be inconsistent with an injury in 1975.  She emphasized that if there was an injury to the shoulder in 1975, those changes on x-ray would have started about 5-10 years after the injury and would be more "moderate to severe" after more than 30 years.

While the examiner observed there was a lack of documented complaints and noted that if there was a chronic problem with the shoulder after the 1975 injury, it would most likely have been severe enough to see a provider, she primarily relied on the fact that the first confirmed degenerative changes in the left shoulder were not until 2014 and were noted to be mild at that time.  She explained that mild arthritis in the joint more than 35 years after the injury would be inconsistent with the arthritis being related to the traumatic event 35 years prior as such changes on x-ray would have started 5-10 years after the injury and would be more "moderate to severe" after more than 35 years.

In so much as the Veteran's current left shoulder disability constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307 (a)(3) relating to chronic diseases are not for application because the evidence does not establish arthritis manifest within one year of the Veteran's separation from service.  Arthritis was not confirmed in this case until approximately 39 years after the Veteran's separation from service.  If a chronic disease is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).  Here, although the Veteran is competent to attest to symptoms of shoulder pain, he is not competent to attribute that pain to an underlying disease process (such as arthritis) as such determination involves medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Conversely, the December 2015 VA medical opinion is rendered by a VA professional, with extensive medical expertise, who reviewed the entirety of the Veteran's medical history and concluded that the current shoulder disability is not related to service, noting the negative x-rays of the shoulder after service and noting that in 2014, x-rays only showed mild arthritis of the shoulder joint, which would be inconsistent with the arthritis being related to a 1975 injury.  Moreover, the examiner's opinion is unequivocally stated and supported by detailed rationale that relied on specific citation to the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the opinion is afforded great probative value.

In sum, as the more probative evidence of record fails to relate the Veteran's left shoulder disability to service, the preponderance of evidence is against the Veteran's service connection claim; there is no doubt to be resolved, and service connection for left shoulder disability is not warranted. 

III. Increased Initial Rating Claim 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD with MDD

The Veteran's service-connected PTSD with MDD was rated at 30 percent disabling effective October 19, 2007 and at 70 percent disabling effective March 10, 2014 under the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under that Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).   In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

On his October 2007 VA Form 21-0781, the Veteran wrote that he still had dreams or nightmares about being "ganged up on" by many men.  He always had dreams and he would try as hard as he could to get away from them.  He would wake up fighting and scared and usually could not go back to sleep.

In a February 2008 statement on VA Form 21-0781a, the Veteran wrote that he was ashamed to go to Walmart, to the grocery store, or anywhere in public.  He hated to go anywhere he had to be around people, because everyone always stared at him.  He mostly stayed at home alone and never went to places unless he absolutely had to.  He described being depressed daily and constantly remembering events that happened to him, which usually resulted in him torturing the other persons who hurt him.  The Veteran further stated that he would awaken from dreams of fighting with the guys from his ship.  He described a dream where he was crossing a highway and an 18-wheeler was approaching him, but his shoes had glue on them and he could not get off the highway.  He wrote that he always woke up just as the truck would run over him and he was about to have a heart attack.  The Veteran stated that sometimes it was a train on train tracks instead of a truck.  The Veteran also wrote that he tried to drink away his pain from 1980 to 1996 when he had three DUIs, so he quit alcohol.  He reported having three girlfriends since he got out of the Navy.  He wrote that each time they picked him up, they would make moves on him.  He felt inferior and could not ask a girl to dance.  He stated that each relationship lasted one year before they left him.  The Veteran wrote that he lived alone most of his life in mental anguish.  He further stated that sometimes he went through bouts of depression for a week or more at a time and that he would not take a bath for two weeks until his hair itched nonstop and then he would take a shower.  It was hard to clean his house and he reported the use of mostly paper plates and Styrofoam cups.  He threw away all of his regular plates, glasses, and silverware after they were dirty from sitting in a sink for a month or more.  Before he was abused, the Veteran expressed that he always wanted a wife and four or five kids, but now he believed his whole life had passed and that was not going to happen.  He blamed it on being abused at such a young age and being afraid of asking for help.

A February 2008 VA treatment record shows that the Veteran underwent a depression screening that was positive.  He received a score of 22 indicating severe depression.  

In a February 2008 letter, submitted by the Veteran's sister, J. B., she reported that the Veteran came to live with her for about two or three months after he was discharged from the Navy in 1977.  She stated that he had problems including drinking, depression, lack of motivation, distrust of anyone in positions of authority, a lot of anger, and that he threatened suicide at least twice.  At the time, she thought he was just having a lot of trouble adjusting to civilian life.  To her knowledge, the Veteran did not drink anymore, but still had considerable problems with depression.  She further reported that he had a lot of fears about many things, including his health, germs, and bad food.  He was also very fearful.  She wrote that the Veteran had a difficult time maintaining lasting relationships and often withdrew from people before getting too close.  She stated that there had been many periods over the years when she was concerned that he may be suicidal.  She tried to encourage him to get counseling, but she believed that he had issues around trust.  She believed that the Veteran's mental anxieties had been even more of a problem for him since his discharge than his physical issues.

In a March 2008 letter, submitted by the Veteran's cousin, G. B., he stated that he noticed the Veteran began to withdraw from most of his family in 1977 and that the Veteran told him what occurred during service.  He further reported that at times he would have no contact with the Veteran for months and that he had not spoken with his mother for over three years.  The Veteran had never been married or in a long-term relationship.  He reported that the Veteran lived alone, was secluded, and did not keep his home or himself clean.  He also stated that the Veteran had a fear of counseling because he was afraid of losing his hunting and gun privileges.  Lastly, he reported that the Veteran had not worked for several years and was unable to work.

An August 2011 VA treatment record shows that the Veteran was noted to have a depressed mood, feelings of hopelessness and helplessness, interrupted sleep, loss of interest, decreased energy, changing appetite, poor concentration/forgetfulness, and restlessness.  He was diagnosed with major depressive disorder.  His grooming and hygiene were good.  He was assigned a GAF score of 60.

The Veteran underwent VA examination in March 2014.  He was diagnosed with recurrent, moderate major depressive disorder and PTSD.  The examiner further found that the Veteran's PTSD and major depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner stated that the extent to which symptoms of each psychiatric disorder were independently responsible for occupational and social impairment was impossible to delineate without resorting to mere speculation as PTSD and depression were often co-occurring disorders.  

The Veteran reported that he never married, but that he had a couple of one to two year relationships that did not work out.  He reported that he was not interested in dating.  The Veteran stated that he had very few friends and that he had difficulty trusting others.  He felt that people were always staring at him.  He described his house as depressing and run down.  He kept in contact with one of his sisters who he reported speaking with about two times each week.  He indicated that he was not able to work due to a work-related back injury.  He was not taking any psychiatric medication at the time.  The Veteran reported difficulty sleeping, stating that he only slept two to three hours a night and would then have to get up because he was hurting.  He slept four hours at the most.  He was not on sleep medication.  He had significant nightmares a few times a week that were about his military sexual assault (MST) in the Navy.  The Veteran stated that at times he became depressed, especially when his pain increased.  The examiner additionally transcribed a list the Veteran submitted on paper of the psychiatric symptoms he experienced for the past 35 years.

Upon examination, the examiner observed that the Veteran was poorly dressed and groomed.  His gait appeared normal with no gross motor deficits other than obvious pain.  He was alert and attentive.  He showed no significant impairment of communication.  Thought processes were normal and goal-directed, with no signs of hallucinations or delusions.  Eye contact was poor.  He had difficulty maintaining his personal hygiene and performing other activities of daily living (ADL's), but currently was able to do ADL's independently.  He denied any obsessive, ruminative thoughts.  Suicidal ideation was passive and stated that his faith kept him from following through.  At the time of the examination, he had no intention or plan.  Remote and recent memory were grossly intact.  The Veteran was noticeably anxious and cried throughout the examination; mood was described as awful.  His speech was logical and goal-directed, rate, rhythm and flow were within normal limits.  Throughout the interview and assessment, the Veteran was fully compliant and cooperative.  The examiner found him to be capable of managing his financial affairs.

In December 2015, the Veteran underwent another VA examination to assess the nature and severity of his PTSD.  He was diagnosed with PTSD and recurrent, moderate major depressive disorder.  The examiner stated that the Veteran's PTSD and depression were often co-occurring disorders with a great deal of shared symptomology.  In general, the Veteran's PTSD accounted for his intrusive trauma memories, nightmares, flashbacks, avoidance behaviors, emotional numbness, hypervigilance, hyperarousal, and related anxiety.  His depression likely accounted for his chronic sad mood, feelings of worthlessness, tearfulness, lack of libido, and self-criticalness.  The examiner indicated that the following symptoms were found in both depression and PTSD and could not be reliably distinguished without resorting to mere speculation: loss of interest in previously enjoyed activities, social isolation/withdrawal, sleeping disturbance (and associated fatigue), irritability, difficulty concentrating, distractibility, exaggerated negative belief systems, restlessness, and feelings of guilt.  He was found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran reported that he had no more contact with his sister since 2014, because she gave him bad advice.  He had a few friends at the local soup kitchen where he ate lunch most weekdays.  He stated he typically sat at home and watched TV, although he was having trouble following shows, so he preferred game shows.  He said he tried to be helpful to friends.  For example, he would drive them to doctor appointments as most did not have a car.  He stated that on a typical day, he would awaken at 4 a.m. or 5 a.m. and take his medication (morphine).  If he was not hurting badly, he may go back to sleep.  Otherwise, he watched TV until 10 a.m., went to the soup kitchen, ran errands (to the grocery store and checking the mail), and then returned home to watch TV.  He also reported taking naps in the afternoon and watching TV until he went to bed at 10 p.m. or 12 a.m.

The Veteran reported working for the city of St. Joseph, Missouri by placing street/highway signs.  He said he was fired from this job and had not worked since 1994.  He stated that he started having problems on the job due to a back injury he sustained while working for the city.  He reported that his back hurt so much that he was unable to work or enjoy the things he used to like fishing.  He stated that he was having difficulty making decisions and difficulties with memory and concentration.  He had a hard time hearing questions during the interview.  He had not applied for any jobs due to his pain.  The Veteran described having a hard time getting a job and that he pretended to be someone he was not to obtain his previous job with the city.  He reported that he did well on the job for about seven years and then started having problems, to include some paranoia and panic attacks, including believing a coworker was trying to poison him with eye drops.  He also described having difficulty controlling his emotions and forgetting to complete work. 

The Veteran stated that he had not received treatment since 2014 and that the medication he was on before gave him terrible headaches.  He would hear sounds of a train horn and a train crashing that was extremely loud.  He also heard a weather forecast, so he was hesitant to try another medication.  Once he stopped the medications, these sounds stopped.  He continued to feel depressed and struggled with PTSD symptoms.  He stated that he had been seeing dark shadows in his peripheral vision, which only happened at night.  He further stated that when he got up at night, he would hear a lady talking but never remembered what she said.  This would occur only in the morning.  He also described having significant problems with memory and paying attention.  The examiner pointed out that some of these symptoms (visual, auditory anomalies and cognitive decline) were likely due to medication effects of the morphine he had been on for a long time.  The examiner further noted that he did not appear to be misusing his medication.  The Veteran reported getting two hours of sleep at a time and that sometimes when he awakened, he could not go back to sleep due to pain.  He also had nightmares of his in-service MST.  Finally, the Veteran reported having increased irritability and also described a detailed account of how he managed his finances and had a solid system in place.

The examiner noted that the Veteran arrived on time for his scheduled evaluation.  He was disheveled.  His gait appeared normal, with no gross motor deficits observed.  He was alert and attentive and showed no significant impairment of communication.  Thought processes were normal and goal-directed, with no signs of hallucinations or delusions.  Eye contact was appropriate.  He had intermittent difficulty maintaining his personal hygiene but was able to perform other ADL's independently.  He denied any obsessive, ruminative thoughts.  Suicidal and homicidal ideation were denied.  Remote and recent memory were grossly intact.  Affect and mood were congruent.  His speech was logical and goal-directed, rate, rhythm and flow were within normal limits.  Throughout the interview and assessment, the Veteran was fully compliant and cooperative.  He was diagnosed with PTSD and MDD, recurrent, moderate.  Overall, chronic psychiatric symptoms resulted in disruptions in family, social, leisure, and occupational domains of functioning.  The examiner determined that testing revealed no significant changes in psychiatric condition since the evaluation of 2014.

Based on the evidence of record, the Board finds that a uniform 70 percent disability rating for PTSD with MDD is warranted throughout the appeal period.  As noted above, a 70 percent rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Given the evidence discussed in the VA treatment records and the lay statements of record, the Board finds that occupational and social impairment with deficiencies in most areas has been shown since October 19, 2007.  

The Board, however, finds against the assignment of a rating higher than 70 percent for PTSD with MDD for any period during this appeal as the Veteran's psychiatric symptoms do not result in total occupational and social impairment.  The Veteran has not been in persistent danger of hurting himself or others, and in fact, has had no legal history or history of violence or assault.  Although the Veteran's sister reported in her February 2008 statement that the Veteran threatened suicide at least twice, the March 2014 VA examination report noted that any suicidal ideation was passive due to his faith, which kept him from following through, and he denied suicidal and homicidal ideation on VA examination in December 2015.  

Additionally, the Veteran has not been disoriented to time or place.  Indeed, he arrived on time to his scheduled March 2014 and December 2015 VA examinations.  Likewise, he has not experienced memory loss so severe as to forget the names of close relatives or his own name.  During the March 2014 VA examination, the examiner observed that the Veteran's remote and recent memory were grossly intact.  

Although the Veteran reported at the December 2015 VA examination that he was having significant problems with memory and paying attention and the examiner indicated that the Veteran's symptomatology included persistent delusions or hallucinations, the examiner noted that some of these symptoms (visual, auditory anomalies, and cognitive decline) were likely due to the medication effects of morphine that he had been on for a long time.  Importantly, upon behavioral observation, the Veteran's thought processes were normal and goal-directed, with no signs of hallucinations or delusions.  Such behavior was also observed upon VA examination in March 2014.  Finally, at no time was any disturbance in thought processes noted and the Veteran's speech was consistently evaluated as normal, logical and goal-oriented throughout multiple appointments.

While the March 2014 and December 2015 VA examination reports and lay statements of record indicate that the Veteran has had difficulty maintaining personal minimal hygiene consistently, he has been able to perform other ADL's independently, such as managing his finances and has been living by himself.  Indeed he reported that he drove friends to their appointments because they did not have a car.  

Finally, the Board notes that no medical professionals who evaluated the Veteran found that his psychiatric symptoms resulted in total occupational or social impairment.  

Thus, in totality, the Veteran' psychiatric disability picture reflects significant impairment, but not total social and occupational impairment.  Accordingly, the Board finds that a rating of 70 percent, but no higher, is warranted throughout the appeal period.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b). 

Other Considerations

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Here, the Board finds that the schedular criteria for rating PTSD with MDD contemplate the Veteran's psychiatric symptoms.  For PTSD with MDD, the schedular criteria dictate that the symptoms listed are only examples of the types of symptoms that can be considered.  In other words, the schedular rating criteria mandate consideration of all symptoms from PTSD with MDD, regardless of whether they are specifically listed in the criteria, and how they impact social and occupational functioning.  Thus, by definition, the schedular rating criteria contemplate all of the Veteran's symptoms stemming from his PTSD with MDD disability.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

IV. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age. 38 C.F.R. §§ 3.341(a), 4.16(a).  A "schedular TDIU" can be assigned if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).    However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, an "extraschedular TDIU" can be assigned.  C.F.R. § 4.16(b).  If such facts are present, the case should be submitted to the Director, Compensation Service for extraschedular TDIU consideration. C.F.R. § 4.16(b). 

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993); 38 C.F.R. §§ 3.341(a), 4.16(a).  VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective standard.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.  

The Veteran asserts that he cannot work, in part, due to his service-connected PTSD with MDD.

The RO has already awarded a TDIU from March 10, 2014.  Here, the Board will consider whether a TDIU is warranted for the rating period on appeal prior to March 10, 2014.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As explained, a TDIU may be awarded on either a schedular basis or an extra-schedular basis.  As decided herein, the Board assigns a 70 percent rating for PTSD with MDD for the entire appellate period.  Thus, the Veteran has met the schedular criteria throughout this appeal.  

The Veteran has reported that he has been unemployed since 1994.  See January 2016 VA Form 21-8940.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the March 2008 letter by the Veteran's cousin, G. B., he reported that the Veteran had not worked for several years and was unable to work.  Upon VA examination in December 2015, the Veteran reported that following discharge, he worked for his sister by painting and plastering while renovating an apartment building.  The Veteran reported that he left that job because it was completed.  He then worked building barns as seasonal work and left to pursue his education.  He later received a GED and vocational training in auto mechanics.  He then worked at a lead refinery for a year in around 1983.  Subsequently, he worked for 10 years for a city by placing street/highway signs.  The Veteran reported that he began having problems at work due to a back injury in which he ruptured a disc.  He worked for the city until his back injury and has not worked since 1994.  He stated that he did well on the job for about seven years and then started having problems, to include some paranoia and panic attacks, including believing a coworker was trying to poison him with eye drops.  He also described having difficulty controlling his emotions and forgetting to complete work.  The Veteran further stated that his back hurt so much that he was unable to work or enjoy the things he used to like fishing.  He stated that he had not applied for any jobs due to the pain.  On his January 2016 VA Form 21-8940, he wrote that he was unable to secure or follow any substantially gainful occupation due to the back injury and PTSD.

Based upon the foregoing, the Board finds that a TDIU is warranted for the period prior to March 10, 2014.  The Board acknowledges that although there is significant evidence the Veteran's nonservice-connected back condition played a role in his inability to keep working, there is also evidence that his PSTD and MDD played a significant role.  The Veteran reported that he started to have problems on his last job for the city "to include some paranoia and panic attacks, including believing a coworker was trying to poison him with eye drops" and that he had difficulty controlling his emotions and forgetting to complete work. 


After resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD with MDD standing alone precluded the Veteran from obtaining and maintaining substantially gainful employment prior to March 10, 2014.  Accordingly, the Board finds that entitlement to a TDIU, prior to March 10, 2014, is warranted.


ORDER

Service connection for a left shoulder disability is denied.

Since October 19, 2007, an initial disability rating of 70 percent for PTSD with MDD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU, prior to March 10, 2014, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


